Citation Nr: 1435184	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-42 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim to service connection for a bilateral foot disability.  

2.  Whether new and material evidence has been received to reopen the claim to service connection for a bilateral knee disability.   

3.  Entitlement to service connection for a bilateral hearing loss disability.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to a disability rating in excess of 10 percent for hypertension.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to September 1971.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the November 2009 substantive appeal, the Veteran requested a hearing before the Board with regard to the issues of the reopening of his previously denied claims of service connection for bilateral foot and knee disorders.  In a March 2013 statement (contained on a VA Form I-9), the Veteran reiterated his interest in appearing before the Board, and specified a desire to appear before a Travel Board hearing convened at the RO.  

With regard to claims 3-5 noted above, the Veteran filed a June 2014 notice of disagreement (NOD) against a March 2014 rating decision that denied his claims.  The record indicates that a Statement of the Case (SOC) has not yet been issue.  38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1.  A Travel Board hearing convened at the RO should be scheduled for the Veteran. 

2.  With regard to the claims to service connection for a hearing loss disability and tinnitus, and for an increased rating for hypertension, the AOJ should issue a SOC.  The Veteran should be given an opportunity to respond.  Should the Veteran respond by submitting a timely substantive appeal, the AOJ should return the issues to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


